Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 1 of 8 PageID# 5498




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA,

                       Plaintiff,            Case No. 1:20-cr-00143
                                             The Honorable Judge Ellis
     v.
                                             Pretrial Conference: May 7, 2021
ZACKARY ELLIS SANDERS,                       Trial: July 12, 2021

                       Defendant.            HEARING REQUESTED



DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL, OR, IN
 THE ALTERNATIVE, TO SUBMIT MATERIAL FOR IN CAMERA INSPECTION




                                    Jonathan Jeffress (#42884)
                                    Jade Chong-Smith (admitted pro hac vice)
                                    KaiserDillon PLLC
                                    1099 Fourteenth St., N.W.; 8th Floor—West
                                    Washington, D.C. 20005
                                    Telephone: (202) 683-6150
                                    Facsimile: (202) 280-1034
                                    Email: jjeffress@kaiserdillon.com
                                    Email: jchong-smith@kaiserdillon.com

                                    Nina J. Ginsberg (#19472)
                                    DiMuroGinsberg, P.C.
                                    1101 King Street, Suite 610
                                    Alexandria, VA 22314
                                    Telephone: (703) 684-4333
                                    Facsimile: (703) 548-3181
                                    Email: nginsberg@dimuro.com

                                    Counsel for Defendant Zackary Ellis Sanders
Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 2 of 8 PageID# 5499




        Zackary Ellis Sanders, through undersigned counsel, respectfully submits this Motion to

Compel or, in the Alternative, to Submit Material for In Camera Inspection. The instant motion

raises urgent discovery issues in light of new evidence the government has just now produced

that is directly relevant to the violation of Mr. Sanders’s rights under the Fourth Amendment.

Mr. Sanders’s requests are all well-supported by Rule 16, Brady v. Maryland, 373 U.S. 83

(1963), and the Fifth and Sixth Amendments and should all be granted. The most urgent issue

for the Court’s consideration, however, is the production of the Title III warrant and/or “Pen

Register/Trap and Trace” order(s) used in the investigation of the Sanders family’s IP address

(among many others).

                                         DISCUSSION

   I.        THE GOVERNMENT MUST PRODUCE THE TITLE III
             WARRANTAND/OR “PEN REGISTER/TRAP AND TRACE” ORDER(S)
             THE FBI OBTAINED AS PART OF ITS INVESTIGATON OF THE
             SANDERS FAMILY’S IP ADDRESS.

        A.     Supplemental Background

        On March 26, 2021, the government finally produced the subpoenas the FBI relied upon

to obtain the subscriber information for the Sanders family’s IP address. The government’s

production of the two subpoenas occurred after repeated defense requests: more than six months

after Mr. Sanders filed his motions to suppress, and almost five months after the Court issued its

Opinion (ECF 122) denying those motions, which the Court presumably believed it was issuing

on a complete record.

        The government’s recent production bears directly on whether it violated Mr. Sanders’s

Fourth Amendment rights in procuring its search warrant for the Sanders family’s home. It does

so in at least two ways. First, the subpoenas further confirmed what the defense has contended

from the beginning but that the Court held was “mere speculation,” to wit: that the only evidence
Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 3 of 8 PageID# 5500




the FBI believed it had (including Special Agent Christopher Ford, the affiant for the search

warrant) was that the IP address at the Sanders’s family home was used to access an unspecified

part of the TOR website               one time, at one second, on May 23, 2019—and nothing

else.

        This is clear from the first subpoena, issued on September 10, 2019 (“September

subpoena”), which describes the evidentiary basis for the subpoena only as “IP Address:

98.169.118.39 used on 5/23/2019 at 02:06:48 UTC.” September Subpoena, attached as Ex. 1. In

other words, the FBI knew when Special Agent Ford submitted the Affidavit in Support of a

Search Warrant that a user of the Sanders family’s IP address had not, in fact, “‘access[ed] online

child sexual abuse and exploitation material,’” Aff. ¶ 23, as the FBI incorrectly claimed when

applying for the search warrant—an argument the defense has been urging on the Court, without

success, since early in this case.

        Moreover, the second subpoena, issued on November 22, 2019 (“November subpoena”)

demonstrates that the foreign law enforcement agency (“FLA”) transmitted a significant number

of IP addresses alleged to have engaged in precisely the same activity of visiting the target

website a single time.1 November Subpoena, attached as Ex. 2. With respect to Cox

Communications (“Cox”) alone, the November subpoena sought the subscriber information for

    different IP addresses. Ex. 2 at 5-11. Given that Cox is just one of many Internet Service

Providers in the United States, the total number of subscribers the FLA identified for the FBI




1
  Because all of the IP addresses besides the Sanders family’s IP address are redacted, the FLA
may have alleged that certain IP addresses were used to visit the target website more than once.
With respect to the Sanders family’s IP address, however, the relevant documentation reflects
one visit only, at a single time. Ex. 2 (November Subpoena) at 10; FD-1057, attached as Ex. 3,
at 2.



                                                 2
    Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 4 of 8 PageID# 5501




easily numbers in the thousands.2 This subpoena appears to have been withheld until now—well

after Mr. Sanders could have used it in litigation his motions to suppress—precisely because it

reveals the scope of the FBI’s operation.

         Given the significant number of IP addresses the FLA provided to the FBI, an obvious

question is why the FBI sought to obtain a search warrant for the Sanders family’s home in

particular. The fact the FLA listed the Sanders family’s IP address as one of possibly thousands

of IP addresses that visited the target website could not have been enough. Special Agent Ford’s

own internal report notes that a check of the Sanders’s family’s IP address against FBI databases,

“revealed nothing pertinent,” Ex. 3 (FD-1057) at 3, and that after searching public databases,

“[n]o additional derogatory information was revealed.” Id. at 4. Moreover, in prior child

pornography operations of this significant scope—a scope which has only become evident in

light of the recent production of the November subpoena—the FBI must have applied for a Title

III warrant and/or Pen Register/Trap and Trace order(s) to narrow down the number of

suspicious IP addresses as part of the operation.3




2
 Presumably, the FBI also subpoenaed information relating to IP addresses associated with other
Internet Service Providers (“ISPs”), such as AT&T, Sparklight, CenturyLink, Charter
Communications, Comcast High Speed Internet, Consolidated Communications Frontier
Communications, Mediacom, TDS Telecom, Windstream, and Verizon High Speed Internet.
List of broadband providers in the United States, Wikipedia,
https://en.wikipedia.org/wiki/List_of_broadband_providers_in_the_United_States (last accessed
May 4, 2021).

3
 Notably, previous cases stemming from tips from foreign law enforcement agencies that
resulted in the FBI taking control of and shutting down child pornography websites on Tor—
including Operation Torpedo and the FreedomHosting investigation—have involved the same
FBI Supervisory Special Agent involved in this case,                    . He may well have
been involved in Operation Pacifier (PlayPen) as well. Agent           approved the September
and November subpoenas, and the FLA’s September 16, 2019 letter was addressed to him alone.


                                                 3
Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 5 of 8 PageID# 5502




        On April 29, 2021, the defense sent the government a discovery letter asking whether the

FBI had obtained a Title III warrant and/or Pen Register/Trap and Trace order(s)—as it had done

in other past similar operations—in order to monitor or trace internet communications involving

the target website. 2021/04/29 Discovery Letter, attached as Ex. 4. On May 4, 2021, the

government responded to Mr. Sanders’s letter. In an email from AUSA William Clayman, the

government stated that it “does not have any material to produce in response to your request for

Title III and/or pen-trap and trace material pertinent to the investigation of your client.” Emails,

attached as Ex. 5, at 2. Given the government’s failure to directly answer the question the

defense had asked—whether the government obtained a Title III and/or Pen Register/Trap and

Trace warrant with respect to its investigation of IP addresses that were alleged to have accessed

the           website (including the Sanders family’s IP address)—defense counsel followed up

on AUSA Clayman’s email as follows:

        Please clarify your response so that it can accurately be reflected in the court record. It is
        reasonable to infer from your response that the government did, in fact, seek and/or
        obtain Title III and/or pen-trap and trace material pertinent to the investigation of the
        Sanders family’s IP address and/or the investigation of IP addresses that were alleged to
        have accessed the             website, but is refusing to disclose that information. If
        neither was sought or obtained, the expected response would be “none was sought or
        obtained.”

Id. at 1-2 (emphasis in original). AUSA Clayman responded:

        The government does not have any material to produce in response to your request for
        Title III and/or pen register/trap and trace material pertinent to the investigation of your
        client because the government did not obtain a Title III warrant or a pen register/trap and
        trace order that is pertinent to this case.

Id. at 1.

        Given the government’s carefully crafted language limiting what it regards “as pertinent

to “this case” to the specific charges alleged in the indictment, as opposed to the investigation of

the Sanders family’s IP address that resulted in the search warrant, it is evident that the



                                                  4
Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 6 of 8 PageID# 5503




government is drawing a distinction between “this case” on the one hand, and the investigation

that led to the issuance of the search warrant, on the other. See, e.g., 20/07/31 Tr., attached as

Ex. 6 at 19 (where the government is arguing that “the search warrant is unrelated to anything he

has been charged with. The evidence we found in the search warrant is what the basis for all the

charges are. So he hasn’t been charged with accessing child sexual abuse material on this TOR

site. He has been charged with entirely different conduct related to chats that we uncovered.”)

(emphases added). It is therefore clear that the government did, in fact, obtain a Title III warrant

and/or Pen Register/Trap and Trace order(s), or used some other undisclosed, investigative

technique to narrow down the IP addresses it targeted as part of its investigation into IP

addresses associated with the               website (including the Sanders family’s IP address).

        The defense has also raised serious concerns with government counsel about how the

prosecutors in this case are defining “the government” for the purposes of complying with its

discovery obligations. In discussions with defense counsel, government counsel has repeatedly

drawn legal distinctions between and among the FBI, the Department of Justice, and the United

States Attorney’s Office for the Eastern District of Virginia. Those distinctions are not a legal or

ethical basis for withholding discovery as it is well-established that there is no distinction among

these entities for the purposes of a prosecutor’s discovery obligations. Kyles v. Whitley, 514 U.S.

419, 437 (1995) (Prosecutors have a constitutional “duty to learn of any favorable evidence

known to the others acting on the government’s behalf in the case, including the police.”);

Barbee v. Warden, 331 F.2d 842, 846 (4th Cir. 1964) (Because FBI agents are “part of the

prosecution, . . . the taint on the trial is no less if they, rather than the [prosecutor], were guilty of

nondisclosure.”).




                                                    5
Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 7 of 8 PageID# 5504




       Because the government is refusing provide an unqualified answer to defense counsel’s

inquiries or to produce the Title III warrant(s) and/or pen register/trap and trace orders, the

defense is left with no recourse but to file the instant motion to compel.

       B.      The Government is Obligated to Disclose the Warrant or Warrants.

       It should be undisputed that the government has a discovery obligation to a defendant

with respect to any warrant—whether it be a Title III warrant, Pen Register/Trap and Trace

order(s), or a search warrant—that implicates a privacy or other interest of that person. Katz v.

United States, 389 U.S. 347, 350 (1967) (the Fourth Amendment “protects individual privacy

against certain kinds of governmental intrusion, but its protections go further, and often have

nothing to do with privacy at all”); Brown v. Waddell, 50 F.3d 285, 289 (4th Cir. 1995) (“The

principal purpose of the ECPA amendments to Title III was to extend to ‘electronic

communications’ the same protections against unauthorized interceptions that Title III had been

providing for ‘oral’ and ‘wire’ communications via common carrier transmissions.”); United

States v. Knowles, 207 F. Supp. 3d 585, 594 (D.S.C. 2016) (noting that in Operation Pacifier, the

government “applied for and received an order authorizing interception of electronic

communications pursuant to 18 U.S.C. § 2518 (the ‘Title III order’), to allow interception of

electronic communications occurring over Playpen's private messaging and chat functions.”)

       If the government obtained any kind of warrant and/or pen register/trap and trace order(s)

as part of its investigation of IP addresses alleged to have visited the           website,

including the Sanders family’s IP address, the government must produce it. A contrary view

would eliminate all Fourth Amendment litigation, as the government would have no obligation to

produce the warrant in the first place.




                                                  6
Case 1:20-cr-00143-TSE Document 316 Filed 05/06/21 Page 8 of 8 PageID# 5505




                                          CONCLUSION

       The government should be ordered to produce the missing warrant and/or orders, or, in

the alternative, to produce it to the Court for in camera inspection, for all of the factual and legal

grounds stated herein, and in Mr. Sanders’s previous filings related to compelling Rule 16 and

Brady material. ECF Nos. 38, 48, 58, 64, 88, 137, 140, 176, and 241.

                                               Respectfully submitted,

                                                           /s/
                                               Jonathan Jeffress (#42884)
                                               Jade Chong-Smith (admitted pro hac vice)
                                               KaiserDillon PLLC
                                               1099 Fourteenth St., N.W.; 8th Floor—West
                                               Washington, D.C. 20005
                                               Telephone: (202) 683-6150
                                               Facsimile: (202) 280-1034
                                               Email: jjeffress@kaiserdillon.com
                                               Email: jchong-smith@kaiserdillon.com

                                                          /s/
                                               Nina J. Ginsberg (#19472)
                                               DiMuroGinsberg, P.C.
                                               1101 King Street, Suite 610
                                               Alexandria, VA 22314
                                               Telephone: (703) 684-4333
                                               Facsimile: (703) 548-3181
                                               Email: nginsberg@dimuro.com

                                               Counsel for Defendant Zackary Ellis Sanders


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the Eastern District of Virginia

Electronic Document Filing System (ECF) and the document is available on the ECF system.

                                               /s/ Jonathan Jeffress
                                               Jonathan Jeffress




                                                  7
